Citation Nr: 1234692	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from June 1952 to June 1956.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas, Regional Office (RO) which denied special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In August 2012, the Veteran submitted a Motion to Advance on the Docket.  In September 2012, the Board granted the Veteran's motion.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In his May 2011 written statement, the accredited representative noted that he was submitting the Veteran's appeal to the Board.  He conveyed that "the Appellant is looking forward to sworn testimony on how serious his condition is at the hearing."  The accredited representative written statement may be reasonable construed as a request for a hearing before a Veterans Law Judge.  The Veteran has not been scheduled for the requested hearing.  

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for the requested hearing before a Veterans Law Judge.  The Veteran should be provided with the appropriate written hearing notice.  

2.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

